Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Bone Fracture System Species N, drawn to claims 13-20 in the reply filed on January 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0189086 to Silva et al. in view of U.S. Patent Pub. No. 2010/0198266 to Nassab.
Claim 13, Silva discloses a clavicle plate fixation system (Fig. 1). The system comprises a plate (10) sized for positioning on a clavicle bone [0037]. The plate comprises a first fastening segment (of cross arm 14, see Fig. 1, below), a second fastening segment (of cross arm 14, see Fig. 1, below), and a central segment (12). The central segment (12) connects the first and second fastening segment (Fig. 1, [0039]) and the first fastening segment and the second fastening segment comprise one or more screw holes (24, [0040]).

    PNG
    media_image1.png
    521
    745
    media_image1.png
    Greyscale

As to Claim 15, Silva discloses a clavicle plate fixation system wherein the central segment comprises one or more screw holes (24, Figs. 1 and 6). 
As to Claim 16, Silva discloses a clavicle plate fixation system wherein the central segment comprises one or more cut outs (22, Figs. 1-3, [0039]).
As to Claim 17, Silva discloses a clavicle plate fixation system wherein the first fastening segment comprises a first screw hole (24, Fig. 6) and the second fastening segment comprises a second screw hole (24, Fig. 6), and the system further comprises a first screw (82) and a second screw (82) and wherein the first screw is configured to be positioned in the first screw hole and the second screw is configured to be positioned in the second screw hole ([0041, 0049] and Fig. 6).
As to Claim 20, Silva discloses a clavicle plate fixation system further comprising inter-segment connections (22p) connecting the fastening segments to the central segments [0042], wherein the inter-segment connections are thinner than the central segment and the first and second fastening segments (Figs. 2-5, [0042, 0047]). 
As to Claims 13, Silva discloses the claimed invention except for wherein the first fastening segment is offset from the second fastening segment at a first angle, wherein the first angle is greater than 60 degrees, between 45 degrees to 135 degrees, wherein the first fastening segment is orthogonal to the second fastening segment, wherein the first screw is configured to be inserted into the bone in a first direction and the second screw is configured to be inserted into the bone in a second direction and wherein the first direction is orthogonal to the second direction, wherein the first screw is configured to be inserted into the bone in a first direction and the second screw is configured to be inserted into the bone in a second direction and wherein the first direction is offset from the second direction at a second angle, wherein the second angle is greater than 60 degrees.  
Nassab discloses a clavicle plate fixation system (100, Fig. 1, [0013]) wherein a first fastening segment (102) is offset from a second fastening segment (106) at a first angle (Fig. 1, [0012]), wherein the first angle is greater than 60 degrees [0012], between 45 degrees to 135 degrees [0012], wherein the first fastening segment is orthogonal to the second fastening segment [0012], wherein a first screw (122) is configured to be inserted into the bone in a first direction and the second screw (122) is configured to be inserted into the bone in a second direction (when first and second segments are orthogonal as described in [0012, 0017, 0019]) and wherein the first direction is orthogonal to the second direction [0012, 0017, 0019], wherein the first screw is configured to be inserted into the bone in a first direction and the second screw is configured to be inserted into the bone in a second direction and wherein the first direction is offset from the second direction at a second angle and wherein the second angle is greater than 60 degrees (when first and second segments are orthogonal as described in [0012, 0017, 0019]) in order to allow for fixation along orthogonal planes to stabilize the fracture [0012]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clavicle plate fixation system of Silva with the orthogonal angle modification of Nassab in order to allow for fixation along orthogonal planes to stabilize the fracture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775